By the Court—Robertson, J.
It appears by the ease submitted that Mrs. Allerton was the stepdaughter of the decedent, Mrs. Dobbin, resided and was on the most intimate and affectionate terms with her, when the transaction took place which is the subject of the controversy. It also appears that a Mrs. Carman was a niece of the decedent.
The occasion of making the gift in question was evidently one in which the testatrix felt disposed to make gifts, as she took from the pocket-book in the pocket the treasury notes which she directed Mrs. Allerton to give to Mrs. Carman. It is also plain that she did not intend to confine her gift to the pocket, although she spoke of Mrs. Allerton’s wearing it and its being very handy, because she deliberately replaced the pocket-book in it, before presenting it. There is no evidence that she was ignorant of the presence of the certificates of stock in the pocketbook, and it is to be assumed she knew it. The fact of its being a repository of other similar valuable evidences of debt, would seem to imply that it was intentionally the place of safe keeping of such certificate. Besides this, she had just announced to Mrs. Allerton an intended gift of real estate to some amount. There appears to be no reasons for her giving the pocket-book with the pocket without the contents of the former. If useful to her before as a repository, it would have remained equally so, if she supposed she had the certificate elsewhere to put in it.
An evidence of debts may be transferred by delivery with intent to assign.. (Runyan v. Mersereau, 11 Johns., *366534; Dawson v. Coles, 16 Id., 51; Prescott v. Hull, 17 Id., 284; Morange v. Edwards, 1 E. D. Smith, 414; Langdon v. Buel, 9 Wend., 80.) I think there is no doubt of Mrs. Dobbins’ intention in this case to give the stock to Mrs. Allerton.
There must, therefore, be judgment in favor of Mrs. Allerton, that the executors transfer to her the shares of stock in question on the books of the bank, and that the costs of Mrs. Allerton be paid out of Mrs. Dobbins’ estate by her executors. .